TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 9, 2014



                                    NO. 03-14-00526-CR


                                 Shannon Caron, Appellant

                                              v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
         DISMISSED AS MOOT -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order of adjudication signed by the trial court. Having reviewed the

record, the Court concludes that the appeal should be dismissed. Therefore, the Court dismisses

the appeal as moot.      Because appellant is indigent for purposes of this proceeding, no

adjudication of costs is made.